If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



In re ARTHUR H. ALSON TRUST.


ARLENE SCHERL,                                                       UNPUBLISHED
                                                                     June 13, 2019
               Petitioner-Appellee,

v                                                                    No. 343845
                                                                     St. Clair Probate Court
ARNOLD ALSON,                                                        LC No. 2018-000097-TV

               Respondent-Appellant.


Before: GADOLA, P.J., and BOONSTRA and SWARTZLE, JJ.

PER CURIAM.

       Respondent appeals by right the probate court’s order authorizing the sale of real estate
and ordering that the proceeds be split evenly between respondent and petitioner. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Petitioner and respondent are the children of Arthur Alson, now deceased. Arthur was
the grantor of a revocable living trust (the trust) that named respondent as successor trustee.
Relevant to this appeal, Arthur and his wife Alma transferred a house on Canal Drive in Port
Huron, Michigan (the house) to the trust in 2016 via quit claim deed. Alma died in 2016; Arthur
died in 2018.

        On February 22, 2018, petitioner filed a petition to invalidate the trust, alleging that the
trust was invalid on several grounds. Along with that petition, petitioner filed a petition for
injunction seeking to have the probate court enjoin respondent from selling the house (and from
otherwise acting as successor trustee) and appoint her as a special personal representative in
order to complete the sale of the house and distribute the proceeds.

       The following day, a hearing was held on petitioner’s request for an injunction and
appointment as special representative. Respondent informed the probate court that he had been
served with the petition and notice of hearing around 10:00 p.m. the night before, and had been


                                                -1-
unable to obtain legal representation. Petitioner’s counsel and respondent spoke before the
hearing and the attorney explained that respondent was “absolutely entitled to representation,”
but that this was only “a preliminary hearing for the purposes of kind of freezing things and
seeing where we go from here.”

        Respondent told the probate court that the house would be sold “[i]n three business
days,” and that he “100 percent” intended to give petitioner half of the proceeds from the sale.
Respondent later reiterated that he had “the full intention of giving [petitioner] 50 percent of that
money” if he could complete the sale of the house. Petitioner’s attorney told the probate court
that his client did not care who signed the closing papers, so long as petitioner received half of
the proceeds from the sale of the house. Respondent again stated that he was “willing to divide
50/50 on [the sale] immediately.” The probate court then asked petitioner’s counsel,

       [I]f I were to do an order that confirmed the ownership of that house is in the
       trust, despite the questions of its validity, and there’s agreement to the
       beneficiaries of the trust that the proceeds of the sale be split equally between
       [petitioner] and [respondent], that would be something that you would agree to?

Petitioner’s counsel answered, “Yes.” When asked if he would agree to this arrangement,
respondent said, “Absolutely.” Later that day, the probate court entered an order that authorized
the sale of the real estate and that reflected the agreement the parties had made on the record at
the hearing. The order did not grant any of the relief that petitioner had requested.

        In March 2018, respondent, now represented by counsel, filed a motion for
reconsideration or relief from the probate court’s order, arguing that the order inappropriately
distributed trust assets before other issues in the action were resolved, and arguing further that
respondent was prejudiced by his lack of notice and inability to retain counsel before the hearing.
After a hearing, the probate court denied respondent’s motion, stating that respondent received
adequate notice of the previous hearing considering “the emergency nature of it” as the hearing
needed to occur before the house was sold. The probate court further noted that respondent
chose to proceed without an attorney, and “made a statement under oath in court that [petitioner]
gets half of the [proceeds from the sale of the] house.” The probate court entered an order
requiring that the proceeds of the sale of the house be immediately distributed and split evenly
between petitioner and respondent.

       This appeal followed.

                                  II. STANDARD OF REVIEW

        We review for clear error a probate court’s factual findings and review its dispositional
rulings for an abuse of discretion. In re Temple Marital Trust, 278 Mich. App. 122, 128; 748
NW2d 265 (2008). A probate court “abuses its discretion when it chooses an outcome outside
the range of reasonable and principled outcomes.” Id. “A finding is clearly erroneous when a
reviewing court is left with a definite and firm conviction that a mistake has been made, even if
there is evidence to support the finding.” In re Duke Estate, 312 Mich. App. 574, 580-581; 887
NW2d 1 (2015) (quotation marks and citation omitted).


                                                -2-
                                        III. ANALYSIS

        Respondent argues that the probate court erred when it entered an order authorizing the
sale of the house and ordering that the proceeds of that sale be split evenly between respondent
and petitioner on the basis of the terms of a settlement agreement made in open court, because
respondent agreed to the settlement terms when he was unrepresented by counsel and did not
receive adequate notice of the hearing at which the settlement agreement was reached. We
disagree.

       An agreement between parties is enforceable if “it was made in open court.”
MCR 2.507(G). “As a general rule, settlement agreements are final and cannot be modified.”
Clark v Al-Amin, 309 Mich. App. 387, 395; 872 NW2d 730 (2015) (quotation marks and citation
omitted). “This is because settlements are favored by the law, and therefore will not be set aside,
except for fraud, mutual mistake, or duress.” Id. A settlement agreement may also be set aside
for “unconscionable advantage.” Plamondon v Plamondon, 230 Mich. App. 54, 56; 583 NW2d
245 (1998). “[A] party cannot void a settlement agreement merely because [he] has had a
change of heart, nor can he do so merely because [his] assessment of the consequences [of the
settlement] was incorrect.” Clark, 309 Mich. App. at 396 (quotation marks and citation omitted).

        The probate court entered an order after respondent agreed at the hearing, on the record in
open court, to split the proceeds from the sale evenly with petitioner. Respondent now argues
that he should not be bound to the settlement agreement he reached with petitioner because
petitioner was represented by counsel when the parties reached a settlement agreement but
respondent was not, and also because respondent had less than 24 hours to prepare for the
hearing at which the settlement agreement was reached.

        Respondent’s argument is unpersuasive under the circumstances of this case. Respondent
and petitioner are siblings competing for the estate of their deceased father. About four days
before the house was to be sold, petitioner filed a petition to enjoin respondent from acting as
successor trustee (specifically including in the sale of the house) and to be named special
personal representative so that she could control the sale of the house. Respondent was served
with the petition on the night that it was filed. Due to the short timeframe involved, the court
held a hearing the day after the petition was filed to determine who should control the sale of the
house and, if it was sold, what should be done with the proceeds from the sale. The settlement
agreement resolved those issues.

        At the hearing, both respondent and petitioner stated that they wanted to sell the house,
and respondent repeatedly and emphatically agreed to split the proceeds of the sale evenly with
petitioner if the court allowed him to complete the sale of the house. Respondent’s statements
demonstrate that he understood the agreement he was making; further, the agreement involved
something that a layperson could easily understand without an attorney. The probate court also
explained that the order it would enter only dealt with the sale of the house and that questions
regarding the validity of the trust and what assets, if any, were included in the trust or in the
estate would be determined at a later date. Respondent has failed to demonstrate the presence of
fraud, mutual mistake, duress, or unconscionable advantage as required to set aside a settlement
agreement. Clark, 309 Mich. App. at 395.


                                                -3-
        Respondent also argues that he should be relieved from compliance with the probate
court’s order based on the grounds found in either MCR 2.612(C)(1)(a) or (f). We disagree.
MCR 2.612(C)(1) provides:

       On motion and on just terms, the court may relieve a party or the legal
       representative of a party from a final judgment, order, or proceeding on the
       following grounds:

               (a) Mistake, inadvertence, surprise, or excusable neglect.

                                              * * *

               (f) Any other reason justifying relief from the operation of the judgment.

To set aside an order under MCR 2.612(C)(1)(f), the following three requirements must be met:

       (1) the reason for setting aside the judgment must not fall under subsections a
       through e, (2) the substantial rights of the opposing party must not be
       detrimentally affected if the judgment is set aside, and (3) extraordinary
       circumstances must exist that mandate setting aside the judgment in order to
       achieve justice. [King v McPherson Hosp, 290 Mich. App. 299, 304; 810 NW2d
       594 (2010) (quotation marks and citations omitted).]

         Respondent does not argue in his brief on appeal that any mistake, inadvertence, or
excusable neglect occurred. While he does argue that he received inadequate notice of the
hearing, it is not clear whether he is arguing that the purportedly inadequate notice constituted
mistake, inadvertence, surprise, or excusable neglect. “An appellant may not, in his or her brief
on appeal, simply announce a position or assert an error and then leave it to this Court to
discover and rationalize the basis for the appellant’s claims, unravel and elaborate upon the
arguments, and search for authority to support his or her position.” 1031 Lapeer, LLC v Rice,
290 Mich. App. 225, 233-234; 810 NW2d 293 (2010). Further, the record shows that respondent
elected to proceed with the hearing rather than delay it (and, presumably, risk delay of the sale of
the house) in order to obtain representation. Respondent has not demonstrated that he is entitled
to relief from the probate court’s order under MCR 2.612(C)(1)(a).

         Respondent has also failed to establish the requirements of MCR 2.612(C)(1)(f).
“[R]elief is [generally] granted under subsection f only when the judgment was obtained by the
improper conduct of the party in whose favor it was rendered.” King, 290 Mich. App. at 304
(quotation marks and citations omitted). Respondent does not allege that petitioner engaged in
improper conduct, and the record shows that petitioner served respondent as soon as possible
after filing the petition, which was occasioned by the imminent sale of the house. Therefore,




                                                -4-
respondent’s argument that he is entitled to relief from the probate court’s order under
MCR 2.612(C)(1)(f) is unpersuasive.1

       Affirmed.



                                                           /s/ Michael F. Gadola
                                                           /s/ Mark T. Boonstra
                                                           /s/ Brock A. Swartzle




1
  Further, we note that respondent took a position before the probate court, which the probate
court adopted, and which resulted in petitioner being denied any of her requested relief; yet
respondent now takes the opposite position on appeal. Although the parties have not raised the
issue, we note that respondent’s arguments on appeal may well be barred by the doctrine of
judicial estoppel. See Spohn v Van Dyke Pub Sch, 296 Mich. 470, 479; 822 NW2d 239 (2012)
(“Judicial estoppel is an equitable doctrine, which generally prevents a party from prevailing in
one phase of a case on an argument and then relying on a contradictory argument to prevail in
another phase.”) (Quotation marks and footnotes omitted).


                                               -5-